     Case 2:90-cv-00520-KJM-DB Document 6276 Filed 09/12/19 Page 1 of 3

 1   XAVIER BECERRA                                               ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                               GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                           ROBINS KAPLAN LLP
     Senior Assistant Attorney General                              2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                                Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                            Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931                        Fax: (310) 229-5800
     TYLER V. HEATH, State Bar No. 271478                           E-mail: RSilberfeld@RobinsKaplan.com
 5   ROBERT W. HENKELS, State Bar No. 255410                      Special Counsel for Defendants
     KYLE A. LEWIS, State Bar No. 201041
 6   Deputy Attorneys General
      455 Golden Gate Avenue, Suite 11000
 7    San Francisco, CA 94102-7004
      Telephone: (415) 510-3585
 8    E-mail: Kyle.Lewis@doj.ca.gov
     Attorneys for Defendants
 9
                               IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                          SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                                       Case No. 2:90-cv-00520 KJM-DB (PC)

15                                              Plaintiffs,       NOTICE OF ASSOCIATION OF
                                                                  COUNSEL FOR DEFENDANTS
16                   v.

17                                                                Judge: The Hon. Kimberly J. Mueller
     GAVIN NEWSOM, et al.,
18
                                              Defendants.
19
20         TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF RECORD:

21         PLEASE TAKE NOTICE that Defendants wish to associate Deputy Attorney General

22   Kyle A. Lewis as additional counsel on this case. Please add Deputy Attorney General Lewis to

23   the service list and files as follows:

24         Kyle A. Lewis
           Deputy Attorney General
25         455 Golden Gate Avenue, Suite 11000
           San Francisco, CA 94102-7004
26         Telephone: (415) 510-3585
           E-mail: Kyle.Lewis@doj.ca.gov
27

28
                                                              1
                                                     Notice of Association of Counsel (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6276 Filed 09/12/19 Page 2 of 3

 1   Dated: September 12, 2019                  Respectfully Submitted,

 2                                              XAVIER BECERRA
                                                Attorney General of California
 3                                              ADRIANO HRVATIN
                                                Supervising Deputy Attorney General
 4

 5                                              /s/
                                                K
                                                    Kyle A. Lewis
                                                    A. L
                                                  YLE       EWIS
 6                                              Deputy Attorney General
                                                Attorneys for Defendants
 7
     CF1997CS0003
 8   21626261.docx

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                            2
                                      Notice of Association of Counsel (2:90-cv-00520 KJM-DB (PC))
       Case 2:90-cv-00520-KJM-DB Document 6276 Filed 09/12/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

Case Name:        Coleman v. Newsom, et al.,       Case No.      2:90-cv-00520 KJM-DB (PC)

I hereby certify that on September 12, 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
               NOTICE OF ASSOCIATION OF COUNSEL FOR DEFENDANTS
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on September 12, 2019, at San Francisco,
California.


                  B. Chung                                         /s/ B. Chung
                  Declarant                                          Signature
CF1997CS0003 /21626749.docx
